Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 has been amended to further limit the scope of the claim and now recites a “second-life battery” in the preamble, and “without using any data or model pertaining to a previous use of the battery prior to said moment of use” at the end of the claim.  However, the term “second-life battery” is only disclosed in the preamble and there is lack of clarity for this limitation throughout the claim therefore it does not carry much patentable weight.  In addition, dependent claims 2-11 are still referred to “the battery” or “for the or each battery”.  It is unclear if the claims are directed to the same or different battery.  Appropriate correction is required.  For examining purposes, the examiner consider “the battery” to be “the second-life battery” in claims 2-11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gering (U.S. 2013/0090900 A1).
Regarding claim 1, Gering discloses in Fig. 1, table 1 & claim 1 a method for determining an aging of at least one battery used in an electric storage system and having a variable state of charge within a cycling window forming a portion of a nominal operating domain (see abstract & claim 1), where the method comprises, for the or each battery: 
getting, from one moment of use of the battery 150  (see par. 0059, wherein moment of use of the battery through a battery monitor 264A, wherein the monitor collecting data of use through temperature, current, voltages etc.) , a tracking of a state of charge SOC of the battery as a function of time over an interval of time starting at said moment (monitor 264 may be configured to track cycling of the battery 150 including times associated with charging and discharging the battery 150, see pars. 0059-0060), where the tracking comprises an alternative of calls (calls are correspondent to a profile, wherein each profile construe a state of health of the battery at different time periods, see table 1 of par. 0129 wherein calls established base on profile of each periods depending on SOC) for charging and discharging 

    PNG
    media_image1.png
    387
    381
    media_image1.png
    Greyscale

within the cycling window for a plurality of calls over the time interval (the tracking via computer system 210A wherein cycling windows relate to the timing monitor may be configured to track cycling of the battery 150 including time intervals associated with charging and discharging the battery 150, see 0062 & 0067), getting a value of an electric measure indicative of energy exchanged by the battery during said call (see par. 0085, wherein calls are parameters/characterizing difference performance of multiple sigmoid model which time and conditions for battery to meet or exceed the targeted aging period see 0084), and estimating a state of health of the battery during said call based on said value; and determining an aging of the battery, on the basis of the estimated states of health (see relative influence of aging condition wherein state of health influence the aging condition of the battery, see par. 0105) without using any data or model pertaining to a previous use of the battery prior to said moment of use (the Examiner interprets the newly added features of “without using any data or model pertaining to a previous use of the battery prior to said moment of use” as “the initial operational status of the battery” because without incorporating the term “second-life battery” into the body of the claims and it is lack of clarity for this limitation in the claim, it can be broadly interpreted as “without using any data or model pertaining to a previous use of the battery prior to said moment of use” which Gering discloses in pars. 0185 and Fig. 12B wherein a monitoring and control system being included with the battery at the point of manufacture or as an “after-market” option).

As to claim 2, Gering discloses the alternation of a call for charging and a call for discharging forms a cycle: each state of health estimated during a call is associated with a number of cycles done, during the time interval, before said call (see table 1, wherein cycL or cycles done is a function of time interval); and determining, on the basis of the estimated states of health, an aging of the battery comprises determining an indication of a number of cycles done by the battery previous to the time interval (see par. 0129-0130, wherein state of health influence on degradation mechanism parameters (j), also see equation 23 of par. 0105).

As to claim 3, Gering discloses each state of health estimated during a call is associated with a date of said call (date and time are record by the timeline table and equation as shown in par. 0118-0120), and on the basis of the estimated state of health, determining an aging of the battery comprises determining an indication of the calendar see Equations (5), (6), and (7) recognize that one or more aging conditions (i) may be known or suspected to impact degradation mechanism (j).  It is further noted that equations (5), (6), and (7) include the following regions of integration that may be defined in terms of the baseline condition, at least para. 00963).

As to claim 4, Gering discloses the battery 150 was previously used mounted in an electric vehicle (see pars. 0075 & 0156, wherein battery were used in EV, PHEV & HEV).

As to claim 5, Gering discloses anticipating the progression of the state of health (via current/present state) of the battery on the basis of the determined aging (see par. 0188, wherein  The state of the battery may include a desired measurement providing information regarding a current state of the battery).

As to claim 6, Gering discloses modifying an operating parameter of the battery on the basis of the determined aging (modifying operation are done by computer programing as disclose in claim 27 and par. 0202).

As to claim 7, Gering discloses determining a need to replace (via changing battery) the battery on the basis of the determined aging (via aging time, weeks and calendar wherein fading % reach max which inherent to a replacement of new battery, see Figs. 20-22, pars. 0224-0226).

As to claim 8, Gering discloses the time interval is included between one month and one year (see calendar time and weeks of Figs. 20-22, wherein 100-500 weeks representing months and years).

As to claim 9, Gering discloses estimating the states of health comprises: identifying, in the resulting tracking, a plurality of calls corresponding to a single call- type profile (see Fig. 16, wherein graphs 1600 that show the total capacity fade profiles for a C.sub.1/25 rate and a C.sub.1/1 rate, as the battery is exposed to the aging conditions of a Gen2 chemistry, cycle-life usage condition, a seasonal temperature profile, and a variable battery SOC over time); and estimating the state of health of the battery for each identified call (see table 1, wherein SOC is depending on calls as seen in table 1).

As to claim 10, Gering discloses a computer-readable 210A (see par. 0061) nonvolatile recording support on which is recorded a program for implementing the method of claim 1 when this program is executed by a processor (see abstract, para. 0004, 0034, 0067 and claim 23).

As to claim 11, Gering discloses a processing circuit comprising a processor 220A (see par. 0058) connected to a nonvolatile recording support according to claim 10 (see pars. 0058-0059, wherein controller 235A may be coupled to the processor 220A and to a display 270A, which may be configured to present information about the battery 150 and the processes described herein in the form of pictures, text, tables, graphs, and the like).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant argues that Prior Art of record, Gering, does not disclose at least the newly added features of claim 1 which requires: “determining an aging of the battery, on the basis of the estimated states of health without using any data or model pertaining to a previous use of the battery prior to said moment of use.”  The Examiner respectfully disagree.  Claim 1 amended, recites a “second-life battery” in the preamble, and “without using any data or model pertaining to a previous use of the battery prior to said moment of use” at the end of the claim, the term second-life feature lacks clarity and it not used throughout the claim. Therefore this feature does not carry much patentable weight.  Furthermore, the added features of “without using any data or model pertaining to a previous use of the battery prior to said moment of use” can be interpreted as “the initial operational status of the battery” because without incorporating the term “second-life battery” into the body of the claims and it is lack of clarity, this term can be interpreted as “without using any data or model pertaining to a previous use of the battery prior to said moment of use” which Gering discloses in pars. 0185 and Fig. .  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			February 3, 2022.
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858